Name: Commission Regulation (EEC) No 2000/80 of 28 July 1980 determining the extent to which applications lodged during the month of July 1980 for the issue of import licences in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/24 Official Journal of the European Communities 29 . 7 . 80 COMMISSION REGULATION (EEC) No 2000/80 of 28 July 1980 determining the extent to which applications lodged during the month of July 1980 for the issue of import licences in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 14 (4) (a) thereof, Whereas Commission Regulation (EEC) No 1487/80 (3) fixed the quantity of frozen beef intended for processing which may be imported under special terms in the third quarter of 1 980 ; Whereas Article 11 (4) of Commission Regulation (EEC) No 571 /78 (4), as last amended by Regulation (EEC) No 485/80 (5), lays down that the quantities applied for may be reduced ; whereas the applications lodged, in conformity with the conditions of Commis ­ sion Regulation (EEC) No 1136/79 (6), relate to total quantities which far exceed the quantities available in accordance with the first indent of Article 1 of Regula ­ tion (EEC) No 1487/80 ; whereas, under these circum ­ stances and taking care to ensure an equitable distribu ­ tion of the available quantities, it is appropriate, for the system referred to in Article 14 ( 1 ) (a) of Regula ­ tion (EEC) No 805/68 , to reduce proportionally the quantities applied for ; Whereas the applications lodged in accordance with the second indent of Article 1 of Regulation (EEC) No 1487/80 relate to quantities inferior to those available for the system referred to in Article 14 ( 1 ) (b) of Regu ­ lation (EEC) No 805/68 , they may be satsfied in full ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 1136/79 for the quarter beginning 1 July 1980 shall be granted to the following extent expressed as bone-in beef : (a) 23-04 % of the quantity requested for beef imports inteneded for the manufacture of 'preserves' as defined by Article 2 (5) of Regulation (EEC) No 1136/79 ; (b) in full for beef imports intended for the manufac ­ ture of products referred to in Article 2 (6) of Regu ­ lation (EEC) No 1136/79 . 2. In conformity with Article 11 (5) of Regulation (EEC) No 571 /78 all applications from any one appli ­ cant shall be regarded as a single application . Article 2 This Regulation shall enter into force on 29 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 329, 24. 12. 1979, p . 15 . (}) OJ No L 148 , 14. 6 . 1980, p . 33 . (4 ) OJ No L 78 , 22. 3 . 1978, p. 10 . P) OJ No L 56, 29 . 2 . 1980, p . 21 . (&lt; ¢) OJ No L 141 , 9 . 6 . 1979, p. 10 .